Per Curiam :
It may well be conceded that this case does not come within the provisions of the act of April 20, 1876, which restricts the claim to eases arising for manual labor; yet it clearly comes within the special act of February 28, 1870. That act makes the affidavit essentially necessary to authorize an appeal.
Here> the learned judge has found as a fact that no blame could be imputed to the justice, but the defect was caused solely by the negligence of the party who made an abortive appeal. *264He lias no equities sufficient to relieve him, as is well shown in the opinion of the court striking off the appeal.
Judgment affirmed.